DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claims 1-14, drawn to a urinary catheter assembly with a removable cap (wherein the cap has an internal membrane, post, and internal absorbent material), slits in the introducer, a dissolvable cover for the drainage member, and a plug for the drainage member. 
Group 2, claims 15-19, drawn to a urinary catheter assembly with a removable cap that covers only part of the introducer and has a pull tab, cover for the drainage member, and a plug for the drainage member.
Group 3, claim 22, drawn to a urinary catheter assembly with absorbent material in the passage way of the introducer.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

 The catheter assembly shared between group 1 and 2 comprises:
1.	a urinary catheter having a proximal end portion and a distal end portion
2.	drainage member 
3.	hydrophilic surface
4.	a collapsible sleeve 
5.	an amount of liquid located within the compartment of the sleeve 
6.	an introducer located at a proximal end portion of the sleeve
As is further explained in § Claim Rejections - 35 USC § 102 below, O’Flynn teaches all aspect of the shared technical feature between the two species.  
Groups 1 and 3 lack unity of invention because even though the inventions of these groups require the technical feature of a catheter assembly this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of O’Flynn et al. in WO 2015084923. The catheter assembly of claim 3 comprises of the same shared elements as listed above. 
Again, as is further explained in § Claim Rejections - 35 USC § 102 below, O’Flynn teaches all aspect of the shared technical feature between the three species.  
Groups 2 and 3 lack unity of invention because even though the inventions of these groups require the technical feature of a catheter assembly, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of O’Flynn et al. in WO 2015084923. This catheter assembly shares the same aspects as listed above.
During a telephone conversation with Paul Raya on 9/22/2021, a provisional election was made without traverse to prosecute the invention of species 1, claims 1-14.  Affirmation of this election must s 15-22 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Specification
The disclosure is objected to because of the following informalities:
On page 4, line 17 “plan” should be” planar”.
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “32” has been used to designate both the cap and its internal pot in Figure 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the catheter sleeve" in page 4 of the claims.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, 9, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by O’Flynn et al. in WO 2015084923 A1. 
In regard to claim 1, O’Flynn teaches a catheter assembly (Fig 10 and 11) comprising a urinary catheter having a proximal end portion and a distal end portion, the urinary catheter also having a catheter shaft (Fig 10 #12) including a proximal insertion end portion (Fig 4 #26) and a distal end portion 
In regard to claim 2 O’Flynn teaches the assembly of claim 1 wherein the introducer includes flaps (Fig 3 #26) that define the proximal end opening.
In regard to claim 3, O’Flynn teaches the assembly of claim 1 wherein the introducer includes an insertable portion configured to be inserted into the opening of the urethra. Line 33 page 9 - line 1 page 10 states “the proximal end 24 (including the proximal opening 26) of the protective tip 16 may be positioned within the urethra prior to advancing the catheter 12 out of the proximal opening 26 of the protective tip 16”. Moreover, Fig 4 shows petaled proximal tip of the introducer (26) as well as the body of the insertable portion (24)).  O’Flynn teaches that the anti-leak element of the cap comprises an internal surface (Fig 8 shows cross section of cap 32 and post 34 inserted into the introducer) of the cap that closely conforms to the insertable portion of the introducer (Figure 8 shows cap 32 conformed to internal seal 28of the proximal end 24 of the introducer).

O’Flynn teaches claim 7, the assembly of claim 1 wherein the introducer (24) includes a second anti-leak feature (proximal and distal fluid reservoir seals, Fig 8 #28 and # 30 respectively).  
In regard to claim 9, O’Flynn teaches the assembly of claim 1 wherein the anti-leak element of the cap (32) comprises an internal post (Fig 3 #34) that extends through the opening of the introducer (Fig 3 #26) when the removable cap covers the introducer.
	In regard to claim 14, O’Flynn teaches the catheter assembly of claim 1 wherein the distal end portion (Fig 5 #20) of the catheter sleeve (14+16) is attached to the distal end portion of the catheter shaft (14) and/or the drainage member (42) (Page 4 line 24-26). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over O’Flynn in view of Akiyama, US patent 4564361 A. 
O’Flynn teaches the assembly of claim 1 wherein the introducer includes a flange that projects radially outwardly and engages with the cap (Flange seen between # 24 and # 16 in fig 4, engaging with cap in Fig 8). 
O’Flynn fails to teach the flange including a surface having a texture configured to capture liquid.

O’Flynn and Akiyama are both considered to be analogous to the claimed invention because they are in the same field of indwelling urinary catheters. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified O’Flynn to incorporate the teachings of Akiyama and add to the introducer flange (O’Flynn introducer flange seen between # 24 and # 16 in fig 4,) a surface having a texture configured to capture liquid. The wetting fluid of the claimed invention can leak through the introducer tip (‘618 Fig 5 #42a) when the catheter is pulled through. Adding a texture to the flange, as is shown in Akiyama, would decrease the risk of the fluid in the reservoir compartment (38) spilling onto the user. Figure 11 illustrates that users of the closed catheter and drainage system (according to the invention) showed no appreciable signs of infection even after 10 days of catheterization (Column 7 page 10, line 9-12). If there are no bacteria moving into the system, it is an inherent quality of connector that it prevents fluid from leaking out or in.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over O’Flynn in view of Reif (US 4811847 A) .

However, Reif teaches a package for a urinary catheter wherein four stacked caps cover the introducer, 3 of which have attached, antiseptic soaked sponges (Fig 3 #13,14, and 15).
	O’Flynn and Reif are both considered to be analogous to the claimed invention because they are in the same field of indwelling urinary catheters. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified O’Flynn to incorporate the teachings of Reif and provide absorbent material inside the cap. it is obvious to one of ordinary skill in the art that the sponges (Fig 3 #13,14, and 15) adhered to the stacked caps (Fig 2 # 8, 9, 10, and 11) are not over-saturated and hold their respective fluids without dripping or leaking. In Reif, the sponges are used as a convenient way to hold the antiseptic fluid and lubricant (as described in column 2, line 24). However, it is an inherent property of the sponges to act as an absorbent material and hold fluid.   Therefore, adding sponges to the inside of the cap in O’Flynn would provide the same absorbent quality and prevent the associated fluids from leaking out of the cap cavity. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over O’Flynn in view of Clarke (WO 2015089189 A2).
	In regard to claim 11, O’Flynn teaches the assembly of claim 1. O’Flynn fails to teach a plug inserted into the drainage member.
However, Clarke teaches a flush enhancing element (Fig 140 #564) that is inserted into the drainage member (Fig 142 #572). Moreover, in the specification, it states that:
“generally spherical portion 566 and a projection 568 extending from the generally spherical portion 566. The element 564 does not necessarily need to be bulbous shaped, but may be constructed as any other 
Therefore, the shape of the plug claimed (‘618 in Fig 22 and fig 23) is within the scope of Clarke. In Clarke, the element 564 serves to increase device flush-ability; however, by obstructing the drainage member and preventing fluid leakage, it also serves the purpose of the plug in the proposed invention.
	O’Flynn and Clarke are both considered to be analogous to the claimed invention because they are in the same field of indwelling urinary catheters. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified O’Flynn to incorporate the teachings of Clarke and provide a plug for the drainage element. Doing so would add another level of leak-protection to the claimed invention. As can be seen in Clarke (Fig 142), the plug obstructs flow out of the drainage member. In Clarke, the element 564 serves to increase device flush-ability “which may act as a density modifying element and/or a water capture element” (column 39 line 53). However, by obstructing the drainage member of the assembly shaft, it effectively plugs the device. Therefore, the element has the inherent characteristic of preventing fluid leakage, and it also serves the purpose of the plug in the proposed invention Adding this element to O’Flynn would serve the same function and thereby prevent leakage of wetting fluid or urine from the drainage member while in place. 
Claims 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over O’Flynn in view of Green (EP 2140903A1).
O’Flynn teaches the assembly of claim 1. O’Flynn fails to teach a cover covering a drainage opening of the drainage member…wherein the cover is dissolvable. However, Green teaches a dissolvable valve member (16) that is positioned to obstruct flow through the outlet end of the defining fluid channel (18). In Green the valve member (16) and drainage member cover (‘618 Fig 25 #114) is formed from a material that dissolves when in contact with fluids such as urine (¶0036). 
. 

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 5 recites the assembly of claim 3 wherein the internal surface of the cap comprises a membrane that conforms to the insertable portion of the introducer. Claim 6 recites assembly of claim 5 wherein the membrane comprises a stretchable membrane. 
O’Flynn teaches a fluid-tight seal is provided between the protective tip 16d and the cap 32d by a fluid-tight film. Several embodiments of the introducer with the films in different locations are described (Fig 8 and 9 as well as page 12 line 20 to page 13 line 12). However, the film is:
Inside the introducer rather than the cap.
Not explicitly described as flexible.
Broken when the device is used. 
Therefore, O’Flynn does not teach on claims 5 and 6. 

Based on the listed prior art, it would be improper hindsight to modify O’Flynn so the cap would include a flexible inner membrane.  Therefore, the combination of features is considered to be allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 4652259 A – O’Neil, Catheter Assembly. Includes a flexible rubber introducer/ catheter cap.
US 5230428 A – McShane, Apparatus for The Disposal of Contaminated Needles. Needle is punctured through an elastomeric plug.
US 20150258247 A1 – Rostami, Self-Lubricated Catheters. Teaches a collapsible sleeve, rubber introducer tip, and state of the art in hydrophilic coating
US 20070088330 A1 – House, Catheterization Assembly. Teaches a collapsible sleeve to hold wetting fluid, a petaled introducer tip, and a leak-resistant internal diaphragm.
US 20200001049 A1– House, Catheters Having Low Viscosity Lubricant. Teaches introducer cap with post, flange on introducer, and drainage member.
US 20210299410 A1 – Wiesman, Protective Sheath Assembly for A Method of Evaluation And/or Retrieving Pathological Samples from A Body Orifice, A Method for Administering an 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA FRIEDMAN whose telephone number is (571)272-6903. The examiner can normally be reached M-F 8:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Templeton can be reached on 571-270-1477. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JULIA RAE FRIEDMAN/Examiner, Art Unit 4115                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771